Citation Nr: 0705841	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.

Entitlement to service connection for a back disorder, 
including secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That decision denied the claim to reopen 
the issue of entitlement to service connection for pes 
planus, as well as a claim of entitlement to service 
connection for a back disorder secondary to pes planus.

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900(c) 
(2006).

In June 2006, the Board remanded the veteran's appeal in 
order to provide appropriate corrective notice that included 
notice addressing the veteran's claim to reopen based on new 
and material evidence in light of the March 1998 final rating 
decision.


FINDINGS OF FACT

1.  In a March 1998 rating decision, entitlement to service 
connection for bilateral pes planus was denied, and the 
veteran did not appeal.

2.  Evidence received since the March 1998 RO denial does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for pes planus.

3.  The preponderance of the competent evidence is against 
finding that a back disorder is related to the veteran's 
military service; nor is a back disorder proximately due to 
or the result of a service-connected disability.



CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral pes 
planus is not reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.156 (2006).

2.  A back disorder was not incurred in or aggravated by 
military service, and arthritis of the spine may not be 
presumed to have been so incurred; nor was a back disorder 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

In light of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held that the legislative intent of 38 U.S.C.A. § 5103 (West 
2002) was to provide claimants a meaningful opportunity to 
participate in the adjudication of claims, in a claim to 
reopen either the rating decision at issue or the subsequent 
statement of the case (SOC) should refer to the prior final 
rating decision.  Moreover, the United States Court of 
Appeals for Veterans Claims (Court) held in Kent that in such 
a case it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Id.

In the March 1998 rating decision, a copy of which was 
provided to the appellant in April 1998, the veteran was 
notified that his bilateral pes planus claim had been denied 
because no evidence had been received showing either a 
chronic disability of the feet, or one which was related to 
military service.  The veteran was provided notice of this 
finding in April 1998 correspondence.  

The record documents the fact that the veteran has received 
appropriate notice for both claims on appeal, to include new 
and material evidence notice during the pendency of his claim 
to reopen.  The amalgamation of pertinent evidence includes 
February 2003, November 2003 and August 2006 correspondence, 
as well, in the matter of a back disorder, the February 2004 
SOC.  These records together show, inter alia, that VA 
notified the veteran of the need to submit new and material 
evidence, and gave pertinent notice describing what evidence 
was necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Subsequently, the 
veteran had an opportunity to respond.  Both claims were 
readjudicated in the November 2006 supplemental statement of 
the case (SSOC).  As to bilateral pes planus, the RO 
considered the bases for the March 1998 denial and gave the 
veteran the functional equivalent of a specifically tailored 
notice addressing that decision.  Accordingly, further 
development along these lines is not required.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board acknowledges that complete notice did not occur prior 
to the rating decision at issue.  Outweighing this 
deficiency, as to the claim for bilateral pes planus, is the 
fact that the veteran was provided the applicable new and 
material regulation in February 2003, November 2003 and 
August 2006 correspondence, after which he had ample 
opportunity to participate in the adjudication of his claim.  
As to the claim for a back disorder, the Board finds that any 
defect with respect to the timing of the notice required was 
harmless error.  Although notice was not completely provided 
to the appellant until after the initial adjudication, he was 
not prejudiced.  The February 2004 SOC provided the appellant 
notice of the regulation pertaining to his claim insofar as 
it was a secondary service connection claim.  This document, 
together with the February 2003 and August 2006 
correspondence, shows that VA complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
its duty to notify as to the back disorder claim.  The 
veteran was thereafter afforded every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Both claims, as noted above, were thereafter 
readjudicated in November 2006.  

Hence, the actions taken by VA cured any error in the timing 
of notice.  The Board reiterates that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, VCAA notification does not require 
an analysis of the evidence already contained in the record 
and any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  Mayfield v. Nicholson, 20 Vet.App. 537 (2006).

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  

Further, written notice provided in February 2003, November 
2003 and August 2006, among other documents of record, 
otherwise fulfills the provisions of 38 U.S.C.A. § 5103(a) to 
include any failure to provide notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  The failure to provide 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal is harmless because the evidence preponderates against 
appellant's claims, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, VA and non-VA treatment records have 
been procured, and there is no pertinent evidence which is 
not currently part of the claims file.  

The Board recognizes that the veteran was not provided a VA 
examination as to his back disorder claim.  In this regard, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the relevant subsection of 
the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et. al., 345 
F.3d at 1356.  

In the instant appeal the veteran contends that his back 
disorder was incurred proximately due to his bilateral pes 
planus.  The Board notes that the RO's April 2003 decision 
mischaracterized the back disorder claim as a direct service 
connection claim; for this reason alone, the Board will also 
adjudicate the back disorder claim on that basis, even though 
it has never been argued by the veteran himself or his 
representative.  As will be more fully explained below, there 
is no evidence of a back injury in service, and there is no 
evidence of a back disorder for decades following his 
separation from service.  For these reasons the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed inservice injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history); Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)  Hence, VA has fulfilled its duty to assist the 
veteran in the prosecution of his claims. 

Claim to Reopen for Bilateral Pes Planus

The veteran contends that his bilateral pes planus is due to 
military service.  In a March 1998 RO decision, service 
connection was denied for pes planus.  The Board agrees with 
the RO's April 2003 rating decision that new and material 
evidence has not been presented or secured for the claim.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's March 1998 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in March 1998 consisted of service medical 
records, as well as post-service VA treatment and examination 
records.  The veteran's December 1942 entrance physical 
examination noted that he was afflicted with asymptomatic 
marked depressed arches.  The service medical records show 
repeated complaints, treatment, and diagnoses for pes planus, 
concluding with an August 1943 Board of Medical Survey 
recommendation that the veteran be discharged from military 
service due to flat feet.  The August 1943 Board of Medical 
Survey concluded that the veteran's pes planus existed prior 
to enlistment and had not been aggravated by active duty.  

Evidence of record following discharge from active duty 
documents the veteran's continuing problems with flat feet.  
Most significantly, however, the record is devoid of evidence 
of a nexus, or link, between military service and the claimed 
condition.

Evidence received since the March 1998 RO denial consists of 
documentation of the fact that the veteran currently suffers 
from a foot disorder.  This evidence essentially duplicates 
the evidence of a history of such problems since service that 
was of record at the time of the previous denial.

The Board finds the newly acquired evidence still reveals no 
competent evidence of an acquired or aggravated bilateral pes 
planus which is related to service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred there).  
Accordingly, the newly received evidence proves nothing that 
was not previously shown, i.e., the veteran has a history of 
foot problems due to disabilities he believes are service-
connected without a medical opinion that pes planus was 
incurred or aggravated during military service.  This is not 
new evidence within the context of 38 C.F.R. § 3.156.  

The claim is denied.

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Back Disorder Claim

The veteran contends that service connection is warranted for 
a back disorder, to include as secondary to bilateral pes 
planus.  The Board agrees with the RO that the evidence is 
unavailing to service connect a back disorder, on either a 
direct or secondary basis.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Additionally, service connection may be granted where a 
disability is proximately due to or the result of an already 
service-connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The weight to be accorded the various items of 
medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

With the above criteria in mind, the Board notes that the 
veteran's service medical records are devoid of complaints, 
findings, treatments, or diagnoses of a back disorder.  His 
back elicited no unusual comment at the December 1942 
entrance physical examination, or during the August 1943 
Board of Medical Survey.

Moreover, the record includes no post-service evidence of a 
back disorder for almost six decades after separation from 
active duty in 1943.  An October 2002 VA radiological study 
of the veteran's lumbosacral spine, as well as a letter from 
Lee Masterson, D.C., dated in October 2002 and received that 
same month, provide the earliest competent evidence of this 
disorder.  As the earliest evidence of a back disorder is 
upwards of fifty-five years after service, too much time has 
elapsed to support a finding of chronicity.  

No medical evidence has been presented which indicates that 
the veteran's back disorder is in any way related to his 
military service, or that arthritis was present to a 
compensable degree within a year of his discharge from active 
duty.  Indeed, none of the post-service VA and non-VA medical 
records, including the October 2002 letter from Dr. 
Masterson, address the etiology of the back disorder.  
Additionally, no health professional has ever stated that the 
back disorder is related to the veteran's military service.  
Nor has the claimant indicated that medical records exist 
that would show a nexus between service and current 
disability.  In short, there is neither competent evidence of 
a back disorder in service, or until many decades thereafter; 
nor is there an adequate or probative opinion addressing the 
etiology of the back disorder.  The direct service connection 
claim is denied.  

As regards the claim of entitlement to service connection for 
a back disorder secondary to bilateral pes planus, that claim 
must be denied precisely because it is predicated upon an 
entitlement to service connection for bilateral pes planus.  
That benefit having been again denied in this decision, it 
follows that there is no legal basis to grant the contingent 
service connection claim for a back disorder.  Accordingly, 
service connection is not in order for a back disorder on a 
secondary basis.

Although Dr. Masterson's October 2002 letter provides 
evidence linking a back disorder and a foot disorder, the 
medical evidence of record is insufficient to link either to 
military service.  Since the evidence preponderated against 
service connection for a back disorder on a direct basis, 
service connection for a back disorder could only have been 
warranted, ex hypothesi, on a secondary basis.  Clearly, if 
the veteran was not entitled to service connection for 
bilateral pes planus, neither was he entitled to service 
connection for a back disorder.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; as the preponderance of the 
evidence is against the claim, the benefit of the doubt is 
not for application.  38 U.S.C.A. § 5107.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the claimant's statements to VA, or those of his 
representative.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.


ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral pes planus is denied.

Entitlement to service connection for a back disorder, to 
include as secondary to bilateral pes planus, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


